406 F.2d 704
Richard D. WILLIAMS, Appellant,v.UNITED STATES of America, Appellee.
No. 22323.
United States Court of Appeals Ninth Circuit.
January 21, 1969.
Certiorari Denied April 7, 1969.

See 89 S. Ct. 1307.
Charles M. Berg (argued), Beverly Hills, Cal., for appellant.
David R. Urdan (appeared) Asst. U. S. Atty., Cecil F. Poole, U. S. Atty., San Francisco, Cal., for appellee.
Before JERTBERG, BROWNING and CARTER, Circuit Judges.
PER CURIAM:


1
Appellant contends that he is not subject to the Universal Military Training and Service Act: (1) because he is a member of the Western Shoshone Nation of Indians and therefore neither a "citizen" nor an "alien" admitted for permanent residence within the meaning of 50 U.S.C. App. § 454(a); and (2) because he is, in any event, exempt from service with the armed forces of the United States by virtue of The Treaty of Peace and Friendship of 1863 between the United States and the Western Shoshone. We reject both contentions on the authority of Ex Parte Green, 123 F.2d 862 (2d Cir. 1941). See also Albany v. United States, 152 F.2d 266 (6th Cir. 1945).


2
Affirmed.